NUMBER 13-14-00051-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

BLANCA EMID PETTY,                                                           Appellant,

                                            v.

JOHN KENT PETTY,                                    Appellee.
____________________________________________________________

             On appeal from the 329th District Court
                   of Wharton County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

            Before Justices Rodriguez, Benavides, and Perkes
                               Per Curiam

      This is a pro se appeal by appellant Blanca Emid Petty from the divorce decree

entered by the trial court dissolving her marriage to appellee John Kent Petty. A review

of this appeal shows that the Court first received a brief from appellant on June 19, 2014.

This brief did not comply with Texas Rules of Appellate Procedure 9.4 and 38.1. By letter
dated June 20, 2014, the Court notified appellant of these deficiencies.           The letter

instructed appellant to file an amended brief correcting the deficiencies within thirty days

and warned her that if she failed to do so, the Court may strike the brief, prohibit appellant

from filing another, proceed as if appellant failed to file a brief, and dismiss the appeal.

See TEX. R. APP. P. 38.9(a), 42.3(b), (c).

       On July 21, 2014, appellant filed a motion for extension of time to file her amended

brief, which this Court granted. The Court then received appellant's first amended brief

on August 25, 2014. The amended brief did not comply with rule 38.1, and by letter

issued on August 26, 2014, the Court informed appellant of the deficiencies and instructed

appellant to file an amended brief correcting the deficiencies within thirty days. The letter

again warned appellant that her failure to comply could result in the Court striking her

brief and dismissing the appeal.

       On October 9, 2014, appellant timely filed her second amended brief. But having

reviewed this latest brief, we are of the opinion that appellant has again failed to comply

with the requirements of rule 38.1; the brief presents no cognizable or discernable issues,

and to the extent she does state any issues, she provides no coherent argument

supported by appropriate citations to legal authority. See TEX. R. APP. P. 38.1(f), (i).

       Pro se litigants are held to the same standards as licensed attorneys and must

comply with all applicable rules of procedure. See Green v. Kaposta, 152 S.W.3d 839,

841 (Tex. App.—Dallas 2005, no pet.) ("A pro se litigant is held to the same standards as

licensed attorneys and must comply with applicable laws and rules of procedure."); see

also Siddiqui v. Siddiqui, No. 14–07–00235–CV, 2009 WL 508260, at *1 (Tex. App.—

Houston [14th Dist.] Mar. 3, 2009, pet. denied) (mem. op.) ("While we have compassion



                                              2
for the plight of the pro se litigant attempting to follow the rules of legal procedure and

substantive laws, and therefore construe pro se pleadings and briefs liberally, we must

still hold appellant to the same standard as a licensed attorney, requiring that he follow

those same rules and laws . . . . To do otherwise would give a pro se litigant an unfair

advantage over a litigant represented by counsel."). Appellant has failed to do so in this

case. As neutral and unbiased adjudicators of the disputes before us, we may not

construct arguments for the parties or conduct research supporting those arguments; if

we did, we would be acting as advocates for the parties. See Plummer v. Reeves, 93
S.W.3d 930, 931 (Tex. App.—Amarillo 2003, pet. denied). And to proceed in this case,

that is exactly the role the Court would be forced to play. We are prohibited from acting

as such. See id.

       Our having twice given appellant opportunities to comply with the briefing rules

and extended periods of time to do so, our having warned her at least twice about the

consequence of the failure to comply, and her having thrice tendered to this Court briefs

that wholly fail to comply with the rules, we STRIKE as deficient appellant's October 9,

2014 brief. See TEX. R. APP. P. 38.9(a). Because appellant has failed to comply with

the rules, we DISMISS the appeal.1 See TEX. R. APP. P. 42.3(c).



                                                                      PER CURIAM

Delivered and filed the 30th
day of October, 2014.




       1   Appellant's other pending motions are DENIED as moot.

                                                   3